The-opinion of the Court was delivered-by
Bermudez, C. J.
This is an application for a mandamus, to compel the defendant Judges tó pass upon -the merits- of-a case over which they have determined, on a motion to-dismiss, that their court had no' jurisdiction.
It-appears that in-the succession of-the husband of the • relatrix, the assets of which -were inventoried at $1,400, an account was filed proposing to distribute the proceeds of two pieces of realestate, amounting to $755, a third-piece remaining-in hind. ■ ■-■ - : •
•' To -this account the relatrix made opposition, claiming, as- due-her for her- homestead, for the marital fourth,- for money loaned the deceased and for funeral expenses advanced'by her,'the-total-sum-of $1,938.50. a- '
Frora.ajudgment rejecting heropposition, she appealed to the Court of Appeals for the Parish of Orleans, by which a motion to dismiss' the appeal, for-wah't 'of jurisdiction, was-sustained.
The appealable or unappealable character of a suit is determined by the extent or scope of the demand, regardless of the solvency or insolvency of the party defendant. .,
It was in the power of the 'relatrix to have brought a direct and independent action for the recovery of the $1,938.50, to which she claims to be entitled. Had she done so, and an adverse judgment been rendered, she could have appealed from it directly to. this Court., , Had the succession been cast, its representative would have enjoyed a similar right.
From the fact that, instead of resorting to a direct suit, the relatrix has justly deemed more advisable to institute her action against the Succession by a proceeding which is a suit in itself, and is carried on *737contradictorily with, all concerned in resisting it, it does not follow that the character, in point of appealability of her action, has been changed. She enjoys the. same right as if she had sued directly. The “ matter in dispute,” exceeding one thousand dollars, the appeal was improperly made returnable to the Court of Appeals. It should have been taken to this Court.
The jurisdiction of the former court extends to cases in which the amount in dispute or fund to be distributed exceeds two hundred, but not one thousand dollars. That of this Court extends to cases in which property or rights exceeding one thousand dollars are involved.
The circumstance that the account proposed to distribute $785 does not give thé' Coxxrt of Appeals jurisdiction any more than a general denial filed by the succession in a direct suit, proposing no distribuT tion at all, could have done.
The appeal was properly dismissed.
It-is, therefore, ordered that the application for a mandamus be refused with costs.
Poché, J., concurs in the decree.
Rehearing refused..